           Case 1:20-cv-07794-ALC Document 10 Filed 02/05/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                             February 5, 2021
 SILVIA SAMBULA,

                                   Plaintiff,

                       -against-                              20-cv-7794 (ALC)

 THE STOP & SHOP SUPERMARKET                                  ORDER
 COMPANY LLC,

                                   Defendant.

ANDREW L. CARTER, JR., United States District Judge:

         The Court is not in receipt of Defendant’s answer or response to Plaintiff’s complaint.

Defendant shall respond to Plaintiff’s complaint or file its answer by February 12, 2021.


SO ORDERED.

Dated:      February 5, 2021
            New York, New York

                                                             ANDREW L. CARTER, JR.
                                                             United States District Judge
